Motion by employer-respondent to dismiss appeal on the ground that no notice was served on employer, denied. Motion by Attorney-General in behalf of the Industrial Commissioner to dismiss the appeal for failure to prosecute granted unless appellant perfects appeal, files and serves record and brief on or before November 1, 1941, and is ready for argument at the November, 1941, Compensation and Unemployment Insurance Appeals Calendar Term of this court commencing November 10, 1941, in which event the motion is denied. Motion by claimant-appellant for leave to prosecute appeal as a poor person on a typewritten record granted. Present — Hill, P. J., Bliss, Heffernan, Schenek and Foster, JJ.